Conley Byrd, Justice. Pursuant to consolidation resolutions of the Boards of Dixie School District No. 7 and Brookland School District, the County Board of Education caused the consolidation issue to be submitted to the qualified electors of the respective school districts. The issue passed in Dixie School District by a vote of 245 For and 208 Against. Appellants, Maurese Adams, et al, ten qualified electors of Dixie School District brought this action against the respective school districts and their Boards of Directors alleging that 50 named persons, not qualified electors, were illegally allowed to vote in the Dixie School District and that if their votes were cast out the results of the election in Dixie School District would be against consolidation. The trial court sustained a demurrer by the respondent school districts on the basis that it had no jurisdiction to hear the contest. To sustain the action of the trial court the School Districts and their Boards, the appellees, contend: “In this appeal concerning the contest of an election, the appellees would at the very outset point to the fact that the question involved is solely one of statutory construction, there being no right or remedy at common law to contest an election. (26 Am. Jur. 2d ELECTIONS, Sec. 316; State Ex Rel Brooks v. Baxter, 28 Ark. 129 (1873), Baxter v. Brooks, 29 Ark. 173 (1874) ) While the point is obvious, and while appellants appear to concede it at the beginning of their brief, as their argument progresses they tend to forget it and rely on the ‘do right rule.’ There are three avenues of possible election contest under the statutes. There is appeal of the County Court order certifying school election results under Ark. Stat. Ann. 80-318, there is contest of school elections under Ark. Stat. Ann. 80-321-4, and there is the general election contest provided in Ark. Stat. Ann. 3-1001-9.” Appellees’ first premise is contrary to the Constitution of Arkansas, Art. 19, § 24, which provides: “The General Assembly shall provide by law the mode of contesting elections in cases not specifically provided for in this Constitution.” In Sumpter v. Duffie, 80 Ark. 369, 97 S.W. 435 (1906), and Glidewell v. Martin, 51 Ark. 559, 11 S.W. 882 (1889), we construed this provision of our Constitution, “to mean that a place as well as a manner of trial shall be provided” for election contests. Appellees correctly point out that appellants cannot purge the alleged illegal votes in a proceeding under Ark. Stat. Ann. § 80-318 (Repl. 1960), because in Guthrie v. Baker, 224 Ark. 752, 276 S.W. 2d 54 (1955), we held that a proceeding under Ark.Stat. Ann. § 80-318 would only test the correctness of the tabulation of the returns and that it could not be used for going behind the returns and inquiring into the qualifications of the voters. See also Parsons v. Mason, 223 Ark. 281, 265 S.W. 2d 526 (1954). Appellees then contend that the clear statutory language of Ark. Stat. Ann. §§ 80-321 through 80-324 (Repl. 1960) and Ark. Stat. Ann. § 3-1001 (Repl. 1976) cannot be used to give the circuit court jurisdiction because both statutes provide only for contests of election of candidates for office. Appellants point out that election contests involving matters other than candidates have consistently been maintained or recognized. In doing so appellants point to such decisions as Buffington v. Carson, 219 Ark. 804, 244 S.W. 2d 954 (1952): Christenson v. Felton, 226 Ark. 985, 295 S.W. 2d 361 (1956); and Douglas v. Williams, 240 Ark. 933, 405 S.W. 2d 259 (1966). In response appellees correctly assert that the issue now raised was not before this Court in any of the decisions cited by appellants. In view of the foregoing contentions, we must then turn to the provisions of Ark. Stat. Ann. §§ 80-321 — 80-324 (Repl. 1960). We note that those sections were compiled from Act 366 of 1951. That Act as passed by the General Assembly and approved by the Governor provided: “AN ACT to Divest County Boards of Education of Jurisdiction to Hear and Determine School Election Contests: to Vest such Jurisdiction in the Circuit Courts; and for Other Purposes. Be It Enacted by the General Assembly of the State of Arkansas: SECTION 1. If the election of any member of a county board of education or member of a school district board of directors be contested it shall be before the circuit court of the county wherein the contested office exists. SECTION 2. All actions to contest such election shall be commenced within twenty (20) days after the election at which any such person was elected. SECTION 3. Actions to contest election of county and district school officers shall follow the procedure set out in Act 34 of the Arkansas Acts of 1875, Section 68 (Ark. Stats., 1947, Sec. 3-1204). SECTION 4. It is hereby declared that the purpose of this Act is to divest county boards of education of jurisdiction to hear and determine school election contests and to vest such jurisdiction exclusively in the circuit courts. SECTION 5. All laws and parts of laws in conflict herewith are hereby repealed.” When we construe Act 366, supra, in accordance with the constitutional mandate given to the General Assembly, Art. 19, § 24 of the Arkansas Constitution, supra, (i.e. that a place as well as a manner of trial shall be provided for election contests), we must conclude that the title ot Act 366 as well as the purpose stated in section four thereof is rather conclusive that the statutory intent was to place the jurisdiction for the contest of all school election matters in the circuit court. It follows that the trial court was in error in holding that it had no jurisdiction to hear the election contest. Consequently, we need not consider the applicability of Ark. Stat. Ann. § 3-1001 (Repl. 1976). In view of the nature of this litigation and the effect it may have upon the administration of the school districts involved, the Clerk is directed to issue an immediate mandate. Reversed and remanded. Fogleman and Hickman, JJ., concur.